DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 12/6/2021 has been entered.
Specification
3.	The abstract of the disclosure is objected to because of legal language “comprising”. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally cylindrical and generally flat" in claim 3 are a relative term which renders the claim indefinite. The term “generally cylindrical and generally flat" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al. 8,287,495 in view of LaFlamme et al. 2017/0334632.
	Michaud et al. disclose an apparatus for dispensing fluid dispensed as seen in Figure 9A, which comprises a flexible and collapsible fluid container (126); a fluid dispenser pump (114) connected to the flexible and collapsible fluid container configured to draw fluid from the flexible and collapsible fluid container into the fluid dispenser pump and to dispense fluid through a fluid delivery channel to an exit port (142) upon actuation of the pump, the dispenser pump having an actuator (150); a sensor (158) located in the apparatus and configured to actuate the dispenser pump upon physical contact of the dose delivery button by a user; signaling (32) the sensor to actuate the pump as seen in Figure 3, a GUI (166). Michaud et al. lack that the actuator comprises a dose delivery button. La Flamme et al. teach the use of a flexible and collapsible container with a pump as seen in Figs, 1A-C, 14A, the pump having an actuator with a dose delivery button Figs. 1A-c, 3.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the actuator of Michaud et al. to have the dose delivery button taught by LaFlamme et al., in order to measure and communicating a physical property upon depression of the dose delivery button of the fluid dispenser pump.  
The apparatus shown by Michaud et al. and LaFlamme et al. will perform the method recited in claim 2 during normal operational use of the apparatus.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754